Citation Nr: 9913499	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  98-02 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating greater than 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant had active military service from July 1968 to 
July 1970.

This appeal to the Board of Veterans' Appeals (Board) stems 
from a June 1997 rating decision of a regional office (RO) of 
the Department of Veterans Affairs (VA).  The RO granted 
service connection for PTSD, effective February 21, 1997, and 
assigned a 30 percent evaluation.  The veteran timely 
appealed the rating decision, stating that he seeks an 
evaluation greater than 30 percent for PTSD.  


REMAND

A review of the record discloses that the veteran had 
achieved a fairly good measure of success in coping with 
anger, which appears to be a prominent symptom of his PTSD.  
His successful interaction with others in group therapy at a 
VA psychiatric day hospital demonstrated a reasonably good 
degree of social adaptability.  Treatment notes from that 
facility indicate that the veteran was employed.  Moreover, a 
VA psychiatrist, who examined the veteran in June 1997, 
determined that the veteran displayed no more than a 
"moderate" degree of industrial impairment, exclusively 
referable to PTSD.  The physician pointed out that the 
veteran's overall level of impairment was "considerable" in 
degree, taking into consideration a persisting amnestic 
disorder, attributable to past alcoholism, a condition for 
which service connection is not in effect.  

The VA psychiatrist went on to assign a Global Assessment of 
Functioning Score (GAF) of 50.  According to DSM-IV, an 
individual with a GAF of 50 displays serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  The assignment of a GAF of 50 was apparently 
predicated on the extent of the veteran's memory problems, a 
phenomenon which the examiner attributed more to alcohol-
induced amnestic disorder than to PTSD.  At the same time, 
however, the examiner commented that the veteran's social 
adaptability was "significantly" impaired because of PTSD.  
For purposes of assigning a rating for the veteran's service-
connected psychiatric disorder, the Board is unable to 
discern the extent to which PTSD, separate and distinct from 
past alcoholism, produces clinical  symptoms and loss of 
social and occupational functioning.

This appeal ensued from a rating decision on the veteran's 
claim seeking service connection for PTSD.  That claim was 
received in February 1997.  Rating criteria for evaluating 
mental disorders were revised, effective November 7, 1996; 
accordingly, the veteran's PTSD must be evaluated exclusively 
on the revised rating criteria.  The Board notes that the 
psychiatrist, who examined the veteran in June 1997, 
characterized the degree of impairment from PTSD in terms of 
its impact on the veteran's flexibility, reliability and 
efficiency levels.  Reduction in flexibility, reliability and 
efficiency levels were among the benchmarks, prior to the 
November 7, 1996, for evaluating mental disorders.  It 
appears, then, that the examiner's assessment may have been 
based upon a consideration of rating criteria no longer 
applicable in this case.  

In view of the foregoing, the case is REMANDED for the 
following action:

The veteran should be accorded another 
examination by the VA psychiatrist who 
examined him in June 1997.  In the event 
the physician who conducted the earlier 
examination is no longer available, then 
an examination by another psychiatrist 
such be scheduled.  The Board emphasizes 
that the examiner must review the claims 
folder and a copy of this remand order 
prior to the examination.  The examiner 
must state that he or she has reviewed 
the claims folder.  The purpose of the 
examination is to determine the current 
severity of the veteran's PTSD.  All 
indicated tests and studies should be 
performed and clinical findings reported 
in detail.  The examiner must comment as 
to the degree to which the psychiatric 
symptoms, attributable to PTSD, affect 
the veteran's mood, cognition, and social 
and occupational functioning.  The rating 
board must furnish the examining 
physician a copy of the new rating 
criteria for evaluating psychiatric 
disorders other than eating disorders, 
which became effective November 7, 1996.  
The examining physician must comment as 
to the presence or absence of each 
symptom and finding required under the 
new rating criteria for ratings from zero 
percent to 100 percent, and, where 
present, the frequency and/or severity of 
each symptom and finding.

Thereafter, the rating board should review the entire record 
and ensure that all development requested in this remand 
order has been complied with in full.  In the event the 
benefit sought on appeal is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and afforded a reasonable time to reply thereto.  
The case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the veteran until notified.  The purpose of this REMAND is 
to procure clarifying data.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









